As filed with the Securities and Exchange Commission on November 1, 2010 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2010 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 0-19341 BOK FINANCIAL CORPORATION (Exact name of registrant as specified in its charter) [Missing Graphic Reference] Oklahoma 73-1373454 (State or other jurisdiction of Incorporation or Organization) (IRS Employer Identification No.) Bank of Oklahoma Tower P.O. Box 2300 Tulsa, Oklahoma (Address of Principal Executive Offices) (Zip Code) (918) 588-6000 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesxNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesxNo¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filerx Accelerated filer¨ Non-accelerated filer¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act).Yes¨Nox Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: 68,091,126 shares of common stock ($.00006 par value) as of September 30, 2010. BOK Financial Corporation Form 10-Q Quarter Ended September 30, 2010 Index Part I.Financial Information Management’s Discussion and Analysis (Item 2) 1 Market Risk (Item 3) 46 Controls and Procedures (Item 4) 48 Consolidated Financial Statements – Unaudited (Item 1) 49 Nine Month Financial Summary – Unaudited (Item 2) 85 Quarterly Financial Summary – Unaudited (Item 2) 86 Quarterly Earnings Trend – Unaudited 88 Part II.Other Information Item 1.Legal Proceedings 89 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds 89 Item 6.Exhibits 89 Signatures 90 Management’s Discussion and Analysis of Financial Condition and Results of Operations Performance Summary BOK Financial Corporation (“the Company”) reported net income of $64.3 million or $0.94 per diluted share for the third quarter of 2010, compared to $63.5 million or $0.93 per diluted share for the second quarter of 2010 and $50.7 million or $0.75 per share for the third quarter of 2009.Net income for the nine months ended September 30, 2010 totaled $187.9 million or $2.75 per diluted share compared with net income of $157.8 million or $2.33 per diluted share for the nine months ended September 30, 2009. Net income for the first quarter of 2010 included a $6.5 million or $0.10 per diluted share day-one gain from the purchase of the rights to service $4.2 billion of residential mortgage loans on favorable terms.Net income for the second quarter of 2009, included a $7.7 million or $0.11 per share special assessment by the Federal Deposit Insurance Corporation (“FDIC”). Highlights of the third quarter of 2010 included: · Net interest revenue totaled $180.7 million for the third quarter of 2010 compared to $180.5 million for the third quarter of 2009 and $182.1 million for the second quarter of 2010.Net interest margin was 3.50% for the third quarter of 2010, 3.63% for the third quarter of 2009 and 3.63% for the second quarter of 2010.Net interest margin narrowed during the third quarter of 2010 as cash flows from our securities portfolio are reinvested at lower rates. · Fees and commissions revenue totaled $136.9 million for the third quarter of 2010, up $17.0 million over the third quarter of 2009 and up $8.8 million over the previous quarter.Mortgage banking increased $16.0 million over the third quarter of 2009 and $10.9 million over the second quarter of 2010 due to increased loan production volume.Deposit service charges decreased by $6.2 million compared to the third quarter of 2009 and $4.5 million compared to the second quarter of 2010 primarily as a result of changes in federal regulations concerning overdraft fees. · Increased prepayment speeds adversely affected the value of our mortgage servicing rights in the third quarter of 2010.Changes in the fair value of mortgage servicing rights, net of economic hedge, decreased pre-tax net income for the third quarter of 2010 by $7.9 million, compared to an increase in pre-tax net income for the third quarter of 2009 of $579 thousand and an increase in pre-tax net income of $3.0 million in the second quarter of 2010. · Operating expenses, excluding changes in the fair value of mortgage servicing rights, totaled $189.2 million, up $13.5 million over the third quarter of 2009 and up $2.8 million from the previous quarter.Net losses and operating expenses on repossessed assets increased $3.7 million over the third quarter of 2009 and decreased $5.8 million compared to the prior quarter.Personnel expenses increased $3.2 million over the third quarter of 2009 and $4.2 million over the second quarter 2010, primarily due to higher incentive compensation expense. · Combined reserves for credit losses totaled $314 million or 2.91% of outstanding loans at September 30, 2010 and $315 million or 2.89% of outstanding loans at June 30, 2010.Net loans charged off and provision for credit losses were $20.1 million and $20.0 million, respectively, for the third quarter of 2010 compared to $36.0 million and $55.1 million, respectively for the third quarter of 2009 and $35.6 million and $36.0 million, respectively, for the second quarter of 2010. · Nonperforming assets totaled $421 million or 3.85% of outstanding loans and repossessed assets at September 30, 2010, down from $461 million or 4.19% of outstanding loans and repossessed assets at June 30, 2010.Newly identified nonaccruing loans totaled $30 million for the third quarter of 2010 and $58 million for the second quarter of 2010. - 1 - · Available for sale securities totaled $9.6 billion at September 30, 2010, up $333 million since June 30, 2010.Other-than-temporary impairment charges on certain privately-issued residential mortgage-backed and municipal debt securities reduced pre-tax income by $14.3 million in the third quarter of 2010, $3.4 million during the third quarter of 2009 and $2.6 million during the second quarter of 2010.Our loss estimates on these securities were adversely affected by an expectation of a more prolonged period of relatively high unemployment and increased loss severity. · Outstanding loan balances were $10.8 billion at September 30, 2010, down $77 million since June 30, 2010.Commercial loans decreased $40 million, commercial real estate loans decreased $18 million and consumer loans decreased $69 million, partially offset by a $50 million increase in residential mortgage loans.Unfunded commercial loan commitments were largely unchanged for the quarter. · Total period-end deposits increased $735 million during the third quarter of 2010 to $16.8 billion due primarily to growth in interest-bearing transaction and demand deposits. · Tangible common equity ratio increased to 8.96% at September 30, 2010 from 8.88% at June 30, 2010 due to an increase in the fair value of the securities portfolio and retained earnings growth.The tangible common equity ratio is a non-GAAP measure of capital strength used by the Company and investors based on shareholders’ equity as defined by generally accepted accounting principles in the United States of America (“GAAP”) minus intangible assets and equity that does not benefit common shareholders such as preferred equity and equity provided by the U.S. Treasury’s Troubled Asset Relief Program (“TARP”) Capital Purchase Program.BOK Financial chose not to participate in the TARP Capital Purchase Program.The Company and each of its subsidiary banks exceeded the regulatory definition of well capitalized.The Company’s Tier 1 capital ratios as defined by banking regulations were 12.30% at September 30, 2010 and 11.90% at June 30, 2010. · The Company paid a cash dividend of $16.9 million or $0.25 per common share during the third quarter of 2010.On October 26, 2010, the board of directors declared a cash dividend of $0.25 per common share payable on or about December 1, 2010 to shareholders of record as of November 17, 2010. On July 21, 2010, the Dodd-Frank Wall Street Reform and Consumer Protection Act (“the Dodd-Frank Act” or “the Act”) was signed into law, giving federal banking agencies authority to increase the minimum deposit insurance fund ratio, increase regulatory capital requirements, impose additional rules and regulations over consumer financial products and services and limit the amount of interchange fee that may be charged in an electronic debit transaction.In addition, the Act makes permanent the $250,000 limit for federal deposit insurance and provides unlimited federal deposit insurance until January 1, 2013 for non-interest bearing demand deposit accounts.It also repeals prohibitions on payment of interest on demand deposits, which could impact how interest is paid on business transactions and other accounts.We continue to assess the impact of the complex provisions of the Dodd-Frank Act and will work with our applicable regulatory agencies as they undertake the extensive process of developing detailed regulation to implement the Act in the coming months or years.The effect of this legislation on fee income and operating expenses could be significant but cannot be accurately quantified at this time. On September 12, 2010 the Group of Governors and Head of Supervision (“GHOS”), the oversight body of the Basel Committee on Banking Supervision announced changes to strengthen existing capital and liquidity requirements of internationally active banking organizations.The Basel Committee on Banking Supervision provides an international forum for regular cooperation on banking supervisory matters by its members, including the United States and other large developed countries and the GHOS is composed of central bank governors and heads of supervision from its member countries.The GHOS agreement calls for national jurisdictions to implement the new requirements beginning January 1, 2013.The timing and extent to which these changes will be effective for banking organizations that are not internationally active, like BOK Financial Corporation, has not been determined.Our current capital appears to be well in excess of the preliminary standards. Results of Operations Net Interest Revenue and Net Interest Margin Net interest revenue totaled $180.7 million for the third quarter of 2010, compared to $180.5 million for the third quarter of 2009 and $182.1 million for the second quarter of 2010.The increase in net interest revenue compared to - 2 - the third quarter of 2009 was due primarily to growth in average earning assets largely offset by a decrease in net interest margin.The decrease in net interest revenue from the second quarter of 2010 was due primarily to a decrease in net interest margin primarily due to lower securities portfolio yield. Average earning assets for the third quarter of 2010 increased $893 million or 4% compared to the third quarter of 2009.Available for sale securities, which consist largely of U.S. government agency issued residential mortgage-backed securities, increased $1.5 billion.We purchased these securities to supplement earnings, especially in a period of declining loan demand, and to manage interest rate risk.Loans, net of allowances for loan losses, decreased $1.1 billion compared to the third quarter of 2009.With exception of residential mortgage loans, all other major loan categories decreased largely due to reduced customer demand and normal repayment trends. Growth in average earning assets was funded by a $1.4 billion increase in average deposits.Interest-bearing transaction accounts increased $1.5 billion and demand deposits were up $439 million over the third quarter of 2009.Time deposits decreased $631 million as we continued to decrease brokered deposits and other higher costing time deposits.Borrowed funds decreased $765 million. Average earning assets increased $507 million compared to the previous quarter.Average securities increased $546 million due to a $379 million increase in available for sale securities and a $166 million increase in mortgage trading securities which we use as an economic hedge of our mortgage servicing rights.Average outstanding loans, net of allowance for loan losses, decreased $105 million.Commercial, commercial real estate and consumer loan categories each decreased in the third quarter of 2010.Residential mortgage loans increased $44 million over the second quarter of 2010.Average deposits increased $661 million, including a $412 million increase in interest-bearing transaction accounts, a $171 million increase in demand deposits and a $73 million increase in time deposits.Average balances of borrowed funds decreased $415 million. Net interest margin was 3.50% for the third quarter of 2010 and 3.63% for both the third quarter of 2009 and second quarter of 2010.The decrease in net interest margin was due largely to lower yield on our securities portfolio.The securities portfolio yield was 3.32% for the third quarter of 2010, 4.21% for the third quarter of 2009 and 3.60% for the second quarter of 2010.Current low interest rates have increased the prepayment speed of our mortgage-backed securities.Cash flows from this portfolio are reinvested at lower rates.During the third quarter of 2010, approximately $600 million previously invested in securities that yielded 3.80% were reinvested in securities that yield 2.30%.We expect this trend to continue. The tax-equivalent yield on earning assets was 4.19% for the third quarter of 2010, down 35 basis points from the third quarter of 2009.Securities portfolio yields were down 89 basis points.Loan yields increased 23 basis points to 5.01%.Funding costs were down 23 basis points from the third quarter of 2009.The cost of interest-bearing deposits decreased 23 basis points and the cost of other borrowed funds increased 1 basis point. The tax-equivalent yield on earning assets for the third quarter of 2010 was down 14 basis points from the second quarter of 2010.Yield on the securities portfolio dropped by 28 basis points.Loan portfolio yields were up 4 basis points.The cost of interest-bearing liabilities was down 1 basis point from the previous quarter. The benefit to net interest margin from earning assets funded by non-interest bearing liabilities was 17 basis points for the third quarter of 2010 compared with 18 basis points for the third quarter of 2009 and 15 basis points for the preceding quarter of 2010. Our overall objective is to manage the Company’s balance sheet to be relatively neutral to changes in interest rates as is further described in the Market Risk section of this report.Approximately two-thirds of our commercial and commercial real estate loan portfolios are either variable rate or fixed rate that will re-price within one year.These loans are funded primarily by deposit accounts that are either non-interest bearing, or that re-price more slowly than the loans.The result is a balance sheet that would be asset sensitive, which means that assets generally re-price more quickly than liabilities.Among the strategies that we use to manage toward a relatively rate-neutral position, we purchase fixed-rate residential mortgage-backed securities issued primarily by U.S. government agencies and fund them with market rate sensitive liabilities.The liability-sensitive nature of this strategy provides an offset to the asset-sensitive characteristics of our loan portfolio.To the extent that intermediate and longer term interest rates remain at extremely low levels, mortgage-related security prepayments may accelerate putting additional downward pressure on the securities portfolio yield and on net interest margin as discussed above.We also use derivative instruments to manage our interest rate risk.Interest rate swaps with a combined notional amount of $30 million - 3 - convert fixed rate liabilities to floating rate based on LIBOR.Net interest revenue increased $1.1 million for the third quarter of 2010, $2.7 million for the third quarter of 2009 and $1.0 million for the second quarter of 2010 from periodic settlements of these contracts.This increase in net interest revenue contributed 2 basis points to net interest margin in the third quarter of 2010, 5 basis points in the third quarter of 2009 and 2 basis points in the second quarter of 2010.Derivative contracts are carried on the balance sheet at fair value.Changes in fair value of these contracts are reported in income as derivatives gains or losses in the Consolidated Statements of Earnings. The effectiveness of these strategies is reflected in the overall change in net interest revenue due to changes in interest rates as shown in Table 1 and in the interest rate sensitivity projections as shown in the Market Risk section of this report. Table 1 – Volume / Rate Analysis (In thousands) Three Months Ended Nine Months Ended September 30, 2010 / 2009 September 30, 2010 / 2009 Change Due To (1) Change Due To (1) Yield / Yield Change Volume Rate Change Volume /Rate Tax-equivalent interest revenue: Securities $ ) $ $ ) $ ) $ $ ) Trading securities ) 46 ) ) ) Loans ) Funds sold and resell agreements ) ) (2 ) Total ) Interest expense: Transaction deposits ) Savings deposits ) 24 ) 30 Time deposits ) Federal funds purchased and repurchaseagreements ) ) ) Other borrowings ) Subordinated debentures 2 9 7 2 Total ) Tax-equivalent net interest revenue ) ) Change in tax-equivalent adjustment ) ) Net interest revenue $ $ (1) Changes attributable to both volume and yield/rate are allocated to both volume and yield/rate on an equal basis. - 4 - Other Operating Revenue Other operating revenue was $137.7 million for the third quarter of 2010 compared to $131.8 million for the third quarter of 2009 and $157.4 million for the second quarter of 2010. Fees and commissions revenue increased $17.0 million or 14% compared with the third quarter of 2009.Net gains on securities, derivatives and other assets decreased $147 thousand.Other-than-temporary impairment charges recognized in earnings were $10.9 million greater compared to the third quarter of 2009. Other operating revenue decreased $19.8 million compared to the second quarter of 2010.Fees and commissions revenue increased $8.8 million.Net gains on securities, derivatives and other assets decreased $16.9 million compared to the second quarter of 2010, including $14.4 million decrease on net gain (loss) on securities and derivatives held as an economic hedge of mortgage servicing rights.Other-than-temporary impairment charges recognized in earnings were $11.7 million greater compared to the second quarter of 2010. Table 2 – Other Operating Revenue (In thousands) Three Months Ended September 30, Increase % Increase Three Months Ended Increase % Increase (Decrease) (Decrease) June 30, 2010 (Decrease) (Decrease) Brokerage and trading revenue $ $ $ 9
